 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 819,InternationalUnion of Operating Engi-neers,AFL-CIO (Brodie Construction Company)and WilliamScott ColeLaborersInternationalUnion of North America,AFL-CIO,PipelineLocal38 (Brodie ConstructionCompany)andWilliamScott ColeLocal 819,InternationalUnion of Operating Engi-neers,AFL-CIO (Booth Services,Inc.)and J. W.BrownLocal 819, International Union of Operating Engi-neers,AFL-CIOandBooth Services,Inc.Cases16-CB-746,16-CB-775,16-CB-762,and16-CB-774February 21, 1974DECISION AND ORDERBy CHAIRMANMILLER AND MEMBERSFANNING AND PENELLOOn September 28, 1973, Administrative Law JudgeMelvin J. Welles issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, for the reasons setforth below:The Administrative Law Judge found,inter alia,lthat the Respondent Unions did not violate Section8(b)(1)(A)and (B) and 8(b)(2) of the Act byblacklisting persons that worked behind a picket linesaid Unions had established at Booth Services nor bycausingBrodie Construction Company to dischargeone of its supervisors because he had worked nehindthat picket line. The General Counsel excepts to theAainittistrativeLaw Judge's failure to find thesealleged violations.The situation, as developed by the creditedtestimony.2 is a relatively simple one. The Respon-dent Unions compiled a written list of all persons--employees and supervisors-who - crossed theirpicket line at Booth Services. On November 15, 1972,they had a prejob conference with Brodie Construc-tionCompany with respect to a job involving worksimilar to that done by Booth Services, whoseparticular job was then nearing completion. At theconference the representative of Respondent Operat-ing Engineers, English, merely mentioned that the listhad been compiled. A company representative thenrequested a copy, and English, finding one among hispapers, gave it to him. There is no credited testimonythat the Respondent Unions made any demand orrequest that Brodie not hire persons on the list.3On or about January 17, 1973, a day or so afterBrodie started its job, its employees represented bythe Respondent Unions refused to work because, asseems agreed, William Cole, who had worked behindthe Booth Services picket line, had been employed byBrodie as a supervisor. Cole, on learning what wastaking place, asked Anderson, Brodie's field superin-tendent, to terminate him. Cole was paid off and theemployeeswent to work. There is no creditedtestimony that the Respondent Unions ever demand-ed or requested that Cole not be hired or that he bedischarged once hired. Rather, the credited evidenceshows that on the morning of the strike, Moore,Respondent Operating Engineers representative onthe job, in reply to a question from Cole, stated thathe,Cole, was not blacklisted. And -these words findsubstance in Moore's credited, corroborated testimo-ny that he not only had not caused or supported thestrike, but had on the contrary directed his efforts togetting the men to go to work, telling them Cole'spresence did not justify a strike.This recapitulation of the essential facts shows thatthe credited evidence fails to establish, as claimed bythe General Counsel, that the Respondent Unions, inITheAdministrative Law Judge also found that the RespondentOperating Engineers violated Sec 8(bl(I)(B) of the Act by fining certainsupervisors for working behind one of its picket lines and that RespondentLaborers violated Sec 8(b)(1)(A) by threatening discrimination in jobreferrals if employees did not assist in picket line activities He also foundthatRespondentUnions didnot violate Sec. 8(b)(2) by causing BrodieConstructionCompany notto hire Clifford Dickerson In the absence ofexceptions,we adopt,pro forum,the foregoing findings2The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge It is the Board's established policy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrectStandardDry,Wall Products,The, 91 NLRB 544, enfd 188F.2d 362 (C.A. 3, 1951)We have carefullyexamined the record and find no basis for reversing his findingsaEnglish's only explanation of why he had the list with him at the preJobconference was to the effect that it just happened to be among his papers.The General Counsel contends that this absence of an affirmative legitimatereason provides evidence of an unlawful motivation.Even assuming therelevanceof the point being made by the General Counsel, in thecircumstances here, the facts do not support the conclusion he would haveus reach However,in reaching our result herein,we expressly do not adoptthe Administrative Law Judge's rather speculative discussion to the effectthat the Respondent Unions were in a lawful manner doing Brodie a favorby presenting it with a list of persons whose hire might later cause troubleon the Job.209 NLRB No. 39 LOCAL819,OPERATING ENGINEERSpresenting the list to Brodie, intended it to he used asa blacklist,4 that anyone was denied employment ordischarged because his name appeared on that list, orthat the Respondent Unions caused or abetted thewalkout that resulted in Cole's terminating hisemployment. Thus, we agree with the AdministrativeLaw Judge that the Respondent Unions did notviolate Section 8(b)(1)(A), (B), and (2) with respect tothesematters as alleged by the General Counsel.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNationalLaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondents,Local 819,InternationalUnionofOperatingEngineers,AFL-CIO.and Laborers International Union ofNorthAmerica,AFL-CIO,PipelineLocal 38,Chicago, Illinois, their officers,agents, and represent-atives, shall take the action set forth in the saidrecommendedOrder,except that the attached noticemarked"Appendix B" s is substituted for that of theAdministrative Law Judge.4 In view of our conclusion here, we find it unnecessary to consider andso do not adopt the Administrative Law Judge's discussion and conclusionin fn I of his Decision concerning the effect of the presentation of the list toBrodie were such presentation deemed to he a "hare" request that Brodienot hire persons on the listsWe have substituted the attached notice for the Administrative lawJudge's Appendix B in which he inadvertently left out the words "threatento" before the word "discrinunate" in the paragraph thereof beginning with"WE WILL NO F."APPENDIX BNOTICE To MEMBERSPOS'1 ED BY ORDER OF THENATIONAL. LABOR RLLAIIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which both sides had theopportunity to present their evidence, the NationalLabor Relations Board has found that we violatedthe law and has ordered us to post this notice andabide by its terms.WE WILL NOT threaten to discriminate in jobreferrals against any member for refusing to walkpicket lines or otherwise assist the Union inconnection with a strike or picketing.LABORERSIN] FRNATIONAL UNIONoNORTH AMERICA,AFL-CIO, PIPELINELOCAL 38(Labor Organization)177DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not healtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,FederalOfficeBuilding,Room8-A--24, 819 Taylor Street, Fort Worth. Texas 76102,Telephone 817-334-2921.DECISIONSTAIEMENr OF IHE CASEMELVIN J. WELLES, Administrative Law Judge: This casewas heard at Fort Worth, Texas, on May 15, 1973, basedon charges and amended charges filed on various datesbetween January 22, 1973, and April 15, 1973. and aconsolidated complaint issued April 20, 1973,allegingvarious violations of Section8(b)(1)(A) and (B),andSection8(b)(2), byRespondents Laborers and Engineers.Upon the entire record,including my observation of thewitnesses,and after due consideration of the briefs filed byRespondents and by the General Counsel, I make thefollowing:FINDINGS OF FAC-1I.]HE BUSINESS Ol THE EMPLOYERS AND THE LABORORGANiLATIONS INVOLVEDJ.T. Brodie,an individualproprietordoing business asBrodieConstruction Company,is engaged in pipeline andutilities construction,with its office andplaceof businessin Amarillo, Texas. During the yearpreceding the hearing,itpurchasedgoods and materials valued in excess of$50,000 frompoints outside the Stateof Texas. BoothServices, Inc., a Texas corporation, with its principal officeatHouston,Texas,isalsoengaged in the pipelineconstructionbusiness.During the pastyear. it sold orperformedservicesdirectlyto customers outside the Stateof Texasvalued in excessof $50,000, and received suppliesand materials valued in excessof $50,000 fromoutside theStateof Texas.Ifind, as Respondents admit in theiramendedanswer,that Brodieand Boothare employersengaged in commerce within the meaningof Section 2(6)and (7) of the Act.Respondents,both theEngineers andthe Laborers, are labor organizationswithin the meaningof Section2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA.Background-The IssuesThe actions of Respondent Unions complained of in thiscase are the aftermath of a dispute between the Laborersand Booth that occurred in October 1972 and concernsemployees and supervisors who had worked behind the 178DECISIONS OF NATIONALLABOR RELATIONS BOARDLaborers picket line at Booth. The Operating Engineersand the Laborers are charged with violating Section8(b)(1)(A) and 8(b)(2) by blacklisting these employees;with violating Section 8(b)(l)(B) by fining certain supervi-sorsforworking behind the picket line at Booth; withviolating Section 8(b)(2) by attempting to cause Brodie notto hire former Booth employees who crossed the picket linethere; with violating Section 8(b)(2) by causing discnmina-tion against a former Booth employee; and with violatingSection 8(b)(l)(B) by attempting to cause Brodie todischarge one of its supervisors who had worked behindtheBrodie picket line; and that Respondent Laborersviolated Section 8(b)(1)(A) by threatening to deny referralsto employees who refused to perform picketing duty duringthe strike at Booth.B.Factual Resolutions-DiscussionThe facts are relatively uncomplicated, and not in greatdispute, although some of the conflicts are significant. Asnoted above, there was a picket line at Booth betweenOctober 21 and November 7, 1972, with Bud English, anEngineers business representative, and T. P. Whitehead.business manager of the Laborers, directing the picketing.Respondent Engineers at that time maintained a list ofemployees and supervisors who worked behind the picketline.On December 15, 1972, a prejob conference was heldbetween Brodie and Respondents, with J R. Brodie, FrankKing, and Garth Anderson there for the Company. andWhitehead,English,and BillyMoore, an Engineerssteward, there for the Unions. Just prior to the conferenceitself,Anderson had a discussion, over coffee, withWhitehead and English. According to Anderson, theyasked him not to hire Scott Cole as a supervisor because hehad worked behind the picket line. English and Whiteheadcategoricallydeniedmaking any such request. Kingtestified that eitherWhitehead or English told him, at theconference, that they had "a few hands we wish youwouldn't employ," and that one of the two gave him the listthat had been kept of persons crossing the picket line atBooth. English and Whitehead both denied having toldKing that they "wished" he would not employ certainemployees, and also testified that King asked them for thelist.Anderson testified that on January 17 there was a workstoppage on the job, directed by Respondents' stewards,Moore and Alvin Stewart, because Scott Moore was on thepayroll, and that Cole requested Anderson to terminatehim so the job could continue, and only then did Moorecall off the strike. Cole testified, in connection with thesame incident,thatMoore told him he had been black-balled.CarolMoore, Billy Moore's brother, and FrankAllums, both employees of Brodie, and Alvin Stewart, allcorroborated BillyMoore's version of the events of thatday, to the effect that Moore was attempting to get theemployees to work despite Cole's presence on the job. andthat Cole asked Moore whether he was blackballed, withMoore saying no, that he had no authority to blackballanyone.King was quite vague, throughout his testimony, as toprecisely what was said, how the list happened to be seenor mentioned at all, and how he got the copy of the list.King's own testimony makes abundantly clear that therewas no threat or coercion,or language suggesting ademand or an instruction, from Respondents' agents withrespect to Brodie not hiring anyone who had crossed theBooth picket line. And King'sown testimony shows hisuncertainty as to what was said-King stated, "I reallydon't know how exactly the conversation went," withreference to the critical portions thereof.The General Counsel argues that Respondents had nolegitimatereason for having the list at the prejobconference,letalonementioning it while there. TheGeneral Counsel's brief contends that "It is inconceivablethat they had any purpose other than the obvious: theywished Brodie to do the only thing it could to in regard tothese employees-refuse to hire them if they applied." I donot wholly agree. As the January 17 incident in this verycase demonstrates,there is a real potential for "trouble"among the employees when assigned to the same crew areemployees who honored a picket line, and performedpicket duty, and those who did not. A union at a prejobconference such as occurred here could well be doing theemployer and the employees a service, and helping toforestall such trouble, by indicating which employees werein the latter category. This is not to say that a union mightnot also welcome the employer's not hiring those whocrossed the picket line. There is a vast difference, however,between possibly welcoming such employer action andbeing guilty of causing or attempting to cause it.All I amsaying, of course, is that it does not automatically followfrom the presence of the list at the prejob conference thatRespondents'motive was evil, and that I should thereforecreditKing and Anderson over English, Whitehead, andMoore.Iwas particularly impressed by Moore, and the otherwitnesses who corroborated his version of the January 17incident,and have no hesitancy whatsoever in creditinghim over Anderson in that respect. I also find, based on thewitnesses'demeanor,and the full panoply of events, thatEnglish and Whitehead did not request Brodie not to hirethe people on the list,and that the list was requested byKing. Finally, I credit English and Whitehead that they didnot ask Garth Anderson, when having coffee with him justprior to the regular prejob conference,not to hire ScottCole.The above credibility resolutions,and their resultantfindings of fact, require dismissal of certain allegations ofthe complaint.My finding that Respondents'agents didnot request Brodie not to hire former employees of Boothwho crossed the picket line there, that King requested thelistof employees and supervisors who had crossed thatline, that English and Whitehead did not request Andersonnot to hireScott Cole,and that Respondents agents werenot responsible for any threatened strike or actual strike to LOCAL 819, OPERATING ENGINEERScause Brodie to discharge Cole dispose of those allegationsrelating to the incidents mentioned.'Inmy view, these facts also require dismissal of thecomplaint with respect to the 8(b)(2) allegation relating toClifford Dickerson. Dickerson testified that about January3, 1973. he called Brodie and talked to Garth Andersonabout working for Brodie, that Anderson said, "Well, wemight be able to use you," but that when Dickerson toldAnderson he had worked for Booth, Anderson said, "Well,you're probably on this list," paused a few moments, said,"Yes, he's on that list." and then added, "Well, I can't useyou because you're on the list." Anderson had testifiedearlier,but had not been asked by the General Counselabout this incident.When counsel for Respondentsobjected to Dickerson's testimony, the General Counselstated thatAnderson,when questioned prior to thehearing, said he had no recollection of such a phone call.In the light of this lack of any corroboration, and the factthatRespondents would have no way of refuting Dicker-son'stestimony. and particularly because the "list" inquestion was given Brodie at King's request,Icannotconclude that Respondents caused Brodie not to hireDickerson.There remain for consideration the complaint's allega-tions with respect to finding the alleged supervisors, BillSimpson and J. W. Brown, in violation of Section8(b)(1)(B).and to publishing in the Laborers officialpublication a notice allegedly threatening employees whodid not walk picket lines with going to the bottom of theUnion's job referral list.Brown and Simpson were both charged by RespondentEngineers with working behind the picket line at Booth,found guilty, and fired. Respondent Engineers defends onthe ground that "the record is not complete as to theirsupervisory status or that the charges were preferredagainst them solely on this basis." Neither contention hasmeet. As to the charges, each specifies that the namedemployee "did work behind a picket line placed on thisjob; thereby, breaking down working conditions of thisLocal Union." As to their supervisory status, the uncon-tradicted testimony shows that Simpson,an assistantsuperintendent, and Brown, a master mechanic, each hadauthority to hire employees and had done so. Simpsondirected 15 foremen, who reported to him or to thesuperintendent, and had hired 3 of the foremen personally.Brown hired three of the employees who worked underhim. I am satisfied, on these facts, that the recordestablishes the supervisory status at Booth of both Brownand Simpson. It follows, accordingly, that RespondentEngineers violated Section 8(b)(1)(B) by charging andfiningthem for crossing the picket line.Toledo Blade, Inc.,175NLRB 1072, enfd. 437 F.2d 55 (C.A. 6, 1971).The December 1972 issue of "The Pipeline," the officialnewsletter of Respondent Laborers, contained the follow-ing:IA.bare "request." unaccompaniedby any threat,coercion,and whichdoes not "contain directions or instructions."would not in any eventwnstitute an "attemptto cause " See, c g .DenverBuilding and ConstructionTrades90 NLRB 1768, and compareAmericanBakery andConfenionereWorkers InternationalUnion, AFL C/O (Conti-nental BakingCompany),128 NLRB 937, 938-939.ATTENTION ALL 38MEMBERS179Those members who assist the Business Manager indefending theUnion, by walking picketlines andwhatever other assistance the Business Manager re-quires will go to the top of the out of work list. You willbe the first sent out on jobs.The General Counsel contends that this notice constitut-ed a threat to employees who exercised their protectedrightnot to walk picket lines, and therefore was inviolation of Section 8(b)(I)(A). The Board has found that aunion violates that section by refusing to refer a member toa job,even when there is no exclusive hiring arrangement(and none is shown in this case),for engaging or refusing toengage in a protected activity.Hoisting and PortableEngineers,Local No. 4, International Union of OperatingEngineers (The Carlson Corporation),189 NLRB 366. Athreat to employee-members who engage in a protectedactivity, and the promise to refer those who do walk picketlines is of course a threat to those who do not, is by thesame token also violative of Section 8(b)(1)(A), and I sofind.CONCLUSIONS OF LAW1.By chargingand finingBooth Supervisor J.W.Brown, and by charging and summoning Booth SupervisorBill Simpson for working behind its picket line, Respon-dentEngineers engaged in an unfair labor practiceaffectingcommerce within the meaning of Sections8(b)(l)(B) and 2(6) and (7) of the Act.2.By threatening discrimination in job referrals toemployees who did notassist itby walking picket lines,Respondent Laborers engaged in an unfair labor practiceaffectingcommerce within the meaning of Section8(b)(I)(A) and 2(6) and (7) of the Act.3.Respondents Engineers and Laborers have nototherwise violated the Act.THE REMEDYHaving found that Respondents have engaged in unfairlabor practices, I shall recommend that they cease anddesist therefrom and take certain affirmative action whichwill effectuate the policies of the Act.Upon the foregoing findings and conclusions, and uponthe entire record in the case, I recommend,pursuant toSection 10(c) of the Act,issuanceof the followingrecommended:ORDER2A.Respondent Local 819,InternationalUnion ofOperatingEngineers,AFL-CIO,itsofficers,agents,successors, and assigns, shall:ICease and desist from:2 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings.conclusions,and Recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings,conclusions,and Order, and all objections thereto shall hedeemed waived for all purposes. 180DECISIONS OF NATIONALLABOR RELATIONS BOARD(a)Preferring charges against,summoning,fining, orotherwise disciplining J.W. Brown,Bill Simpson, or anyother supervisory employees of Booth Services.Inc., forhaving crossed or worked behind the Union's picket line.(b) In any like or related manner restraining or coercingBooth or any other employer in the selection of itsrepresentatives for the purposes of collective bargaining oradjusting grievances.2.Takethe following affirmative action necessary toeffectuate the policiesof the Act:(a)Rescind and expunge all records of the charges,summonses,or fines levied against, with respect to J. W.Brown and Bill Simpson for crossing or working behindthe Union's picket line.(b) Repaythe fine levied against Supervisor J. W. Brownwith interest at 6 percent per annum.(c)Post in conspicuous places at offices and meetinghalls,and other places where notices to members arecustomarily posted,copies of the attached notice marked"AppendixA."3 Copiesof said notices on forms providedby the Regional Director for Region 16, after being dulysigned by an authorized representative of the Respondent,shall be posted immediately upon receipt thereof, and hemaintained for a period of 60 consecutive days thereafter.Reasonable steps shall be takenby theRespondent toensure that said notices are not altered,defaced, or coveredby any othermaterial.B.RespondentLaborersInternational Unionof NorthAmerica,AFL-CiO,PipelineLocal38, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Threatening employees with discrimination in jobreferrals for not assisting it in walking picket lines orotherwise engaging in, or refraining from engaging in, anyactivity protected by Section7 of the Act.(b) In anylike or related manner restraining or coercingemployees in the exerciseof rightsprotectedby Section 7of the Act.2.Takethe following affirmative action necessary toeffectuate the policies of the Act.(a)Publish in the next issue of its official newsletter."The Pipeliner,"a retraction of the notice published in theDecember 1972 issue thereof which threatened discrimina-tion in job referrals to members who did not walk thepicket lines.(c)Post in conspicuous places at offices and meetinghalls,and other places where notices to members arecustomarily posted.copies of the attached notice marked"AppendixB."4 Copies ofsaid noticeson forms providedby theRegional Director for Region 16, after being dulysigned by an authorized representative of the Respondent.shall be posted immediately upon receipt thereof, and bemaintainedby it for aperiod of 60 consecutive daysthereafter.Reasonable steps shallhe taken bythe Respon-dent to ensure that said notices are not altered, defaced, orcovered by any other material.I r IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges that RespondentsEngineers and Laborers violated the Act otherwise than asfound herein.4 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States CourtofAppeals Fnforcing an Order ofthe National Labor Relations BoardiSee in3, supraAPPENDIX ANOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which both sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the law and has ordered us topost this notice and abide by its terms.WE WILL NOT restrain or coerce Booth Services, Inc.,in its selection of representatives for the purpose ofcollective bargaining or the adjustment of grievances.WE WILE Not charge, fine, or otherwise discipline J.W. Brown, Bill Simpson, or any other supervisor ofBooth Services, Inc., who is a member of this labororganization because they worked behind our picketline.WE WILL rescind and repay the fine levied against J.W. Brown with interest, and excise all records from ourfilesof the charges, fine, or summonses against J. W.Brown and Bill Simpson.LOCAL 19,INTERNATIONALUNION OF OPERATINGENGiNEFRS,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Federal Office Building, Room 8-A-24, 819Taylor Street, Fort Worth. Texas 76102. Telephone817-334-2921.